Citation Nr: 1631377	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to March 1982 and November 1990 to June 1991 with additional subsequent duty in the Army National Guard.  The appellant is the Veteran's surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the course of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.

In June 2014, the appellant testified at a Board hearing in Washington, DC before the undersigned.

In November 2014, the Board remanded the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014) for additional evidentiary development.  In September 2015 the case was returned to the Board and both issues were denied.  The appellant appealed the September 2015 Board decision on the issue of entitlement to service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated May 13, 2016 granted the motion and remanded that issue to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the June 2014 Board hearing transcript, VA treatment records dated from May 2009 to September 2009, DD Form 214 for the period of service from November 1990 to June 1991, and the appellant's April 2012 response.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2010 PIES response notes there are no service treatment records for the Veteran for his periods of active service from July 1979 to March 1982 and from November 1990 to June 1991.  Nevertheless, a remand is needed to attempt to obtain the Veteran's treatment records during his subsequent periods of duty in the Army National Guard of DC.

In a February 2012 deferred rating decision, VA noted the Veteran may have been assigned to a National Guard unit prior to his death.  In a February 2012 notice letter, the appellant was informed that some of the Veteran's service treatment records are not of record and was requested to submit any of these records in her possession.  If the Veteran served in the National Guard prior to his death, the appellant was requested to provide the dates of such service and unit designations, to include address and any phone numbers concerning the unit(s).  

In a September 2012 VA memorandum, it was determined that the Veteran's service treatment records are unavailable for review.  Specifically, the June 2010 PIES response was noted and that no response from the appellant had been received after the February 2012 notice.  The appellant received notice of this formal finding in a September 2012 VA notice letter.

In light of the May 2016 JMR and review of the record, the Board finds that the appellant's April 2012 response (located in Virtual VA) was not reviewed or considered.  The Board finds this response contains sufficient information, including unit assignment and address, to seek additional evidentiary development regarding the Veteran's periods of duty in the Army National Guard of DC.  This requested development is pertinent to adjudicating the issue on appeal for entitlement to service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the appropriate Army National Guard of DC office in order to (a) verify the specific dates of the Veteran's periods of duty in the Army National Guard of DC after his separation from active service in the Army in June 1991; and (b) obtain all outstanding service treatment records, dated during his periods of duty in the Army National Guard, and any outstanding service personnel records.  Document for the record all efforts taken, to include all repositories contacted.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

2.  After the development requested has been completed, the AOJ should review the record to ensure the requested development is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




